FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JOSE MAURICIO ALANNIZ,                             No. 15-72792
                                 Petitioner,
                                                     Agency No.
                      v.                            A073-815-349

 WILLIAM P. BARR, Attorney
 General,                                             OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Submitted February 12, 2019*
                    Pasadena, California

                        Filed May 20, 2019

 Before: Dorothy W. Nelson and Consuelo M. Callahan,
 Circuit Judges, and Edward R. Korman,** District Judge.

                   Opinion by Judge Callahan



    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
     **
        The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
2                         ALANNIZ V. BARR

                            SUMMARY***


                            Immigration

    On petition for review of a decision of the Board of
Immigration Appeals, the panel denied Jose Alanniz’s
challenge to the pretermission of his application for
cancellation of removal, holding that parole into the United
States under 8 U.S.C. § 1182(d)(5) is not an “admission in
any status” for purposes of meeting the residency requirement
for cancellation of removal, and remanded his asylum
application for further fact-finding.

    To be eligible for cancellation of removal for certain
permanent residents, an applicant must establish, as relevant
here, that he or she has “resided in the United States
continuously for 7 years after having been admitted in any
status.” Because Alanniz’s period of residency was deemed
to end when he was convicted of a drug offense in 2006, he
had to show that he had been “admitted in any status” by at
least 1999. Although Alanniz did not adjust to lawful
permanent resident status until 2000, he contended that he
met the residency requirement because his 1997 grant of
parole constituted being “admitted in any status.” The BIA
rejected that contention and found him ineligible for
cancellation.

    The panel held that Alanniz’s parole was not an
admission and, therefore, he was not “admitted in any status”
until his later adjustment to lawful permanent resident status.

    ***
        This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     ALANNIZ V. BARR                         3

The panel explained that it was bound by Medina-Nunez v.
Lynch, 788 F.3d 1103 (9th Cir. 2015), in which this court
deferred to the BIA’s reading of “admitted in any status” as
meaning that a person has been “admitted,” as defined in
8 U.S.C. § 1101(a)(13)(A). In Medina-Nunez, the court also
deferred to the BIA’s decision that acceptance into the Family
Unity Program was not such an admission. Because the court
held in Medina-Nunez that the BIA’s determination that even
a specialized parole, such as acceptance into the Family Unity
Program, did not constitute an admission, the panel concluded
that Alanniz could not prevail on his argument that his 1997
parole constituted an admission. Accordingly, the panel
concluded that Alanniz failed to obtain the seven years of
continuous residency required for cancellation.

    The panel also rejected Alanniz’s contention that his case
should be remanded on the ground that his 1997 parole
document was not part of the administrative record, and held
that Alanniz’s brief to the BIA did not challenge the denial of
relief under the Convention Against Torture.

   Finally, the panel acceded to the      parties’ request to
remand Alanniz’s asylum claim to the      agency to allow an
Immigration Judge to undertake the        initial fact-finding
necessary to determine the viability of   Alanniz’s proposed
group, as defined by Alanniz.


                         COUNSEL

Mackenzie W. Mackins, Mackins & Mackins LLP, Sherman
Oaks, California, for Petitioner.
4                    ALANNIZ V. BARR

M. Jocelyn Lopez Wright, Senior Litigation Counsel; Leslie
McKay, Assistant Director; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.


                         OPINION

CALLAHAN, Circuit Judge:

    Jose Alanniz, a native and citizen of Mexico, entered the
United States without inspection in 1986, received parole in
1997, and adjusted to lawful permanent resident (“LPR”)
status in 2000. He was convicted of a crime involving
cocaine in 2006. He admitted to being removable, but
asserted that he was eligible for cancellation of removal based
on continuous residency in the United States for more than
seven years. The Board of Immigration Appeals (“BIA”)
affirmed the Immigration Judge’s (IJ) pretermission of his
application for cancellation of removal holding that Alanniz’s
continuous residency did not commence with the 1997 parole,
but with his 2000 adjustment to LPR status. We agree and
affirm the pretermission of his application for cancellation of
removal. However, at the parties’ mutual request, we remand
Alanniz’s asylum application for the fact-finding necessary
to determine the viability of Alanniz’s proposed social group.

                              I

    Alanniz, a native and citizen of Mexico, was born on
March 19, 1982. He claims that his parents brought him into
the United States without inspection in 1986. He adjusted his
status to LPR in August 2000. At the time of his removal
hearing, he was unmarried and had four United States citizen
                         ALANNIZ V. BARR                             5

children (born in 2000, 2003, 2005, and 2009). His parents
and siblings are either citizens or LPRs.

      A parole document dated October 10, 1997, paroled
Alanniz “into the country for adjustment of status purposes,
. . . until October 9, 1998.”1 Although this document was not
placed in the certified record of this petition for review,
Alanniz’s primary contention before us is that the document
constitutes an “admission” into the United States for the
purpose of beginning the seven years of continuous residence
necessary to qualify for discretionary cancellation of removal
pursuant to 8 U.S.C. § 1229b(a)(2).

    In 2002, Alanniz was convicted of possession of a
controlled substance, cocaine, in violation of California law
and sentenced to three years probation. Then in 2006,
Alanniz was convicted of violating a California criminal
statute by being under the influence of cocaine and sentenced
to 140 days in jail. Removal proceedings were initiated
against Alanniz in 2012 based on his 2002 conviction. At the


    1
     At a hearing before an IJ on April 23, 2012, counsel for the
Department of Homeland Security (“DHS”) stated:

        In fact, off the record we went through the whole file to
        see if there was any other lawful entry and this is the
        only one. This is the earlier of the two. There was, so
        this one was issued on October 10, 1997. And he
        actually used the October 12, 1997 and it was a parole
        document paroling him into the country for adjustment
        of status purposes, paroled until October 9, 1998. And
        then I did see another application for travel on the Form
        I-131 and that was approved March 16, 1999. So that’s
        after. So this is the, and there is no evidence that, that
        one was used. So, the October 10, 1997 is the earliest
        document that I found.
6                        ALANNIZ V. BARR

conclusion of a June 12, 2012 hearing before an IJ, the IJ
issued an oral decision sustaining the charge of removability
and ordering Alanniz removed to Mexico. Alanniz appealed
to the BIA which dismissed his appeal, and he then filed a
petition for review with the Ninth Circuit.

    While his petition was pending before the Ninth Circuit,
Alanniz filed a motion to reopen with the BIA asserting that,
in October 2012, a California Superior Court had amended
the 2002 criminal complaint against Alanniz so that it no
longer identified the controlled substance. The BIA granted
reopening, vacated its previous order, and remanded the case
to the IJ for further proceedings. We then dismissed
Alanniz’s petition for review for lack of jurisdiction.

    In the reopened proceedings, DHS amended the Notice to
Appear substituting Alanniz’s 2006 drug conviction for the
2002 conviction. In a January 22, 2014 order, the IJ denied
Alanniz’s requests for relief. Alanniz admitted that he was
removable but sought cancellation of removal, asylum, and
relief under the Convention Against Torture (“CAT”).

    The IJ granted DHS’s motion to pretermit Alanniz’s
application for cancellation of removal. The IJ was not
persuaded by Alanniz’s argument that his 2002 conviction no
longer disqualified him from cancellation of removal, but
found that it was “undisputed” that Alanniz had been
convicted of a controlled substance related offense in 2006,
and that the substance had been cocaine.2 Accordingly, to be


    2
      Alanniz argued that the removal of the reference to cocaine in his
2002 conviction made the conviction inconclusive as to the identity of the
substance and rendered him eligible for cancellation of removal, citing
Moncrieffe v. Holder, 569 U.S. 184 (2013). Respondent does not agree
                           ALANNIZ V. BARR                               7

eligible for cancellation, Alanniz had to show “that he was
‘admitted’ and resid[ed] in the U.S. since at least 1999.”
However, the IJ found that his initial entry was without
inspection, and his “first ‘admission’ was when he adjusted
his status to a lawful permanent resident on August 3, 2000.”

    The IJ proceeded to deny Alanniz’s request for asylum
noting that, even accepting that he provided credible
testimony, Alanniz’s concern that “he will be targeted for
harm by the drug cartels and other criminals in the country”
was a generalized fear of harm by criminals and not harm on
account of a protected ground. The IJ also denied relief under
the CAT noting that there was “no claim or evidence that the
respondent was harmed, much less tortured in the past.”

    Alanniz’s appeal to the BIA was dismissed on August 11,
2015. The BIA agreed with the IJ that Alanniz was
statutorily ineligible for cancellation of removal because his
2006 conviction came before he had achieved seven years of
continuous presence in the United States. The BIA stated: “A
grant of parole pursuant to section 212(d)(5)(A) of the Act
‘shall not be regarded as an admission of the alien.’”3


that Alanniz’s 2002 conviction does not trigger the stop-time rule.
Respondent, however, maintains that “the issue simply is not before the
Court because although the immigration judge decided the issue against
Mr. Alanniz . . . the Board did not reach that issue in view of its
dispositive determination that the 2006 drug offense was sufficient to stop
Mr. Alanniz’s accrual of continuous residence.”
    3
        8 U.S.C. § 1182(d)(5)(A) states:

           The Attorney General may, except as provided in
           subparagraph (B) or in section 1184(f) of this title, in
           his discretion parole into the United States temporarily
           under such conditions as he may prescribe only on a
8                        ALANNIZ V. BARR

    The BIA also denied Alanniz’s application for asylum
noting that he had “defined his particular social group based
upon his assertion that members of the group are subject to
kidnappings and extortion upon arrival in Mexico.” It held
that it is “well established” that asylum cannot be based on
“fear of harm resulting from general conditions of violence
and civil unrest affecting the home country’s populace as a
whole.” Finally, the BIA noted that Alanniz had not
challenged the IJ’s determination that he was not eligible for
protection under the CAT. Alanniz filed a timely petition
with this court on September 9, 2015.

                                   II

    We review only the BIA’s decision except to the extent
the decision adopts or relies on the IJ’s reasoning, in which
case we review both the IJ’s and the BIA’s decisions.
Agyeman v. INS, 296 F.3d 871, 876 (9th Cir. 2002); Saldivar
v. Sessions, 877 F.3d 812, 814 (9th Cir. 2017). We review
the BIA’s determination of questions of law de novo, subject
to established principles of deference. See Hernandez de
Anderson v. Gonzales, 497 F.3d 927, 932, 934 (9th Cir. 2007)



        case-by-case basis for urgent humanitarian reasons or
        significant public benefit any alien applying for
        admission to the United States, but such parole of such
        alien shall not be regarded as an admission of the alien
        and when the purposes of such parole shall, in the
        opinion of the Attorney General, have been served the
        alien shall forthwith return or be returned to the custody
        from which he was paroled and thereafter his case shall
        continue to be dealt with in the same manner as that of
        any other applicant for admission to the United States.

(emphasis added).
                      ALANNIZ V. BARR                         9

(we “review de novo claims of due process violations in
immigration proceedings” and “defer to an agency’s
interpretation of its own regulation when that interpretation
is neither clearly erroneous nor inconsistent with the
regulation.”) (quotation marks omitted).

    A. Alanniz has not shown that his 1997 parole
       constitutes an “admission in any status” as that
       term is used in 8 U.S.C. § 1229b(a)(2).

    Title 8 U.S.C. § 1229b(a) allows the Attorney General to
cancel the removal of certain permanent residents who have
“resided in the United States continuously for 7 years after
having been admitted in any status” and have “not been
convicted of any aggravated felony.” Section 1229b(d)(1)
provides that the “period of continuous residence or
continuous physical presence in the United States shall be
deemed to end . . . when the alien has committed an offense
referred to in section 1182(a)(2) of this title that renders the
alien inadmissible to the United States. . . .” Alanniz does not
contest that his 2006 conviction, specifying the controlled
substance for which he was convicted, makes the conviction
one that is referred to in § 1182(a) and renders Alanniz
removable under § 1227(a)(2). Accordingly, Alanniz’s
eligibility for cancellation of removal turns on whether he
accrued the requisite seven years of continuous residence
prior to his violation of California law on February 4, 2006,
for being under the influence of cocaine.

    Alanniz contends that he meets the residency requirement
because his 1997 parole constitutes “admitted in any status”
as that term is used in § 1229b. He recognizes that 8 U.S.C.
§ 1101(a)(13)(A) defines “admission” and “admitted” to
mean “the lawful entry of [an] alien into the United States
10                   ALANNIZ V. BARR

after inspection and authorization by an immigration officer.”
8 U.S.C. § 1101(a)(13)(A). But he asserts that in Garcia v.
Holder, 659 F.3d 1261 (9th Cir. 2011), and Garcia-Quintero
v. Holder, 455 F.3d 1006 (9th Cir. 2006), we gave
“admission in any status” a broader meaning.

    It is true that in Garcia-Quintero, “we concluded that
Garcia-Quintero’s acceptance into the Family Unity Program
(“FUP”) rendered him ‘admitted in any status’ for purposes
of eligibility for cancellation of removal,” Garcia, 659 F.3d
at 1269. But we explained in Guevara v. Holder, 649 F.3d
1086 (9th Cir. 2011), that this was because “the FUP was
enacted by Congress to assist a very narrow group of aliens,”
and we declined to extend “admitted in any status” to all
“aliens who receive employment authorization.”             Id.
at 1092–93.

     In Garcia, we held that Garcia’s parole as a Special
Immigrant Juvenile (“SIJ”), like Garcia-Quintero’s
enrollment in FUP, constituted “admitted in any status” and
thus Garcia was eligible for cancellation of removal under
§ 1229b(a)(2). 659 F.3d at 1272. However, we emphasized
that Congress had extended certain protections to the “narrow
groups” of FUP participants and SIJ parolees, and that our
holding did not extend to broader groups. Id. at 1271. Thus,
because our judicial expansion of “admitted in any status”
was based on unique features of the FUP and SIJ programs,
it is doubtful that they support Alanniz’s contention that his
1997 parole constituted an admission.

   But that question is only of academic interest because
Garcia and Garcia-Quintero have been repudiated by the
BIA and we have accepted the BIA’s narrower reading of
“admitted in any status” as reasonable.
                          ALANNIZ V. BARR                            11

    In re Reza-Murillo, 25 I. & N. Dec. 296 (BIA 2010),
presented a similar situation to that faced by Garcia-Quintero.
Reza-Murillo was granted LPR status in August 2001, and
committed a crime involving moral turpitude in November
2001. Id. at 296–97. He argued that he nonetheless was
eligible for cancellation of removal because his continued
residence in the United States started when he was granted
benefits under the FUP in 1994. Id. The BIA rejected this
argument and rejected the Ninth Circuit’s analysis in Garcia-
Quintero.      Id. at 298.        The BIA cited 8 U.S.C.
§ 1101(a)(13)(A) as defining “‘admitted’ as ‘the lawful entry
of the alien into the United States after inspection and
authorization by an immigration officer.’”4 Id. at 297. It
determined that declining to treat a grant of FUP benefits as
an “admission” was “consistent with the statutory scheme and
does not create absurd or bizarre results.” Id. at 299.
Accordingly, the BIA declined “to deem a grant of FUP
benefits to be an ‘admission’” and dismissed Reza-Murillo’s
appeal. Id. at 299–300.

   In Medina-Nunez v. Lynch, 788 F.3d 1103 (9th Cir. 2015),
we acknowledged that Reza-Murillo was contrary to Garcia-

    4
        The BIA commented that

          [t]he Act’s favorable treatment of aliens granted lawful
          permanent resident status does not suggest that aliens
          granted any lesser immigration status should be deemed
          to have been “admitted” by virtue of obtaining that
          lesser status while present in the United States. Such a
          conclusion would effectively redact the words “entry of
          the alien into the United States after” from the
          definition of “admission” in section 101(a)(13)(A) of
          the Act.

Reza-Murillo, 25 I. & N. Dec. at 299.
12                  ALANNIZ V. BARR

Quintero, and accepted the BIA’s ruling as controlling. We
explained:

       We also have no trouble concluding that the
       BIA’s decision in In re Reza-Murillo is
       “otherwise entitled to Chevron deference.”
       [National Cable & Telecommunications Ass’n
       v. Brand X Internet Servs., 545 U.S. 967, 982
       (2005) (“Brand X”)]. It is reasonable for the
       BIA to apply the statutory definition of the
       term “admitted.” Nothing in the statutory
       text, the BIA’s cases, or our own cases
       precludes the BIA from relying on that
       definition.

       Pursuant to Brand X, we must afford Chevron
       deference to the BIA’s decision in In re Reza-
       Murillo holding that acceptance into the
       Family Unity Program does not constitute an
       admission for purposes of § 1229b(a)(2). The
       BIA therefore correctly denied Petitioner’s
       application for cancellation of removal.

Medina-Nunez, 788 F.3d at 1105–06; see also Lopez v. Lynch,
610 F. App’x 668, 668–69 (9th Cir. 2015) (unpublished)
(acknowledging abrogation of Garcia-Quintero).

    We are bound by Medina-Nunez. Miller v. Gammie,
335 F.3d 889, 899–900 (9th Cir. 2003) (en banc); Olivas-
Motta v. Whitaker, 910 F.3d 1271, 1275 (9th Cir. 2018)
(holding that a three-judge panel “has no power to overrule
circuit precedent”). Because we have held the BIA’s
determination that even a specialized parole, such as
acceptance into the FUP program, does not constitute an
                      ALANNIZ V. BARR                        13

admission, Alanniz cannot prevail on his argument that his
1997 parole constitutes an admission under § 1229b(a)(2).

    Moreover, this holding is consistent with case law
upholding 8 U.S.C. § 1101(a)(13)(B) which states that “an
alien who is paroled under section 1182(d)(5) . . . shall not be
considered to have been admitted.”                   Similarly,
§ 1182(d)(5)(A), which confers upon the Attorney General
the authority to parole aliens into the United States, provides
that “such parole of such alien shall not be regarded as an
admission of the alien.” We have previously held that
pursuant to these statutes, an individual paroled pursuant to
§ 1182(d)(5) has not been admitted into the United States.
See, e.g., Altamirano v. Gonzales, 427 F.3d 586, 590–91 (9th
Cir. 2005) (agreeing with the government that parole status
under § 1182(d)(5)(A) shall not be regarded as an admission);
see also Leng May Ma v. Barber, 357 U.S. 185, 190 (1958)
(stating that “[t]he parole of aliens seeking admission is
simply a device through which needless confinement is
avoided . . . was never intended to affect an alien’s status,”
and to hold that a noncitizen’s parole placed him legally
within the United States “is inconsistent with the
congressional mandate, the administrative concept of parole,
and the decisions of this Court.”). Accordingly, pursuant to
our opinion in Medina-Nunez, as well as judicial precedent
construing 8 U.S.C. §§ 1101(a)(13)(B) and 1182(d)(5),
Alanniz’s 1997 parole was not an admission for purposes of
§ 1229b.
14                    ALANNIZ V. BARR

     B. Alanniz is not entitled to any relief because the
        administrative record does not include his 1997
        parole document.

    Alanniz asserts that his case should be remanded because
it is unclear what manner of parole he was granted on
October 12, 1997. He argues that 8 U.S.C. § 1229a(b)(4)(C)
imposes a duty upon the government to keep a complete
administrative record and the type of parole is “critical to the
larger question of his eligibility for relief from removal.” He
posits that we cannot make a reasoned decision without this
information. The argument is not persuasive for several
reasons.

    First, Respondent makes a sound argument that Alanniz
has forfeited any objection concerning the status of the
administrative record because he did not object to the absence
of the 1997 parole document from the record either before the
IJ or the BIA. See 8 U.S.C. § 1252(d)(1) (providing that a
court may review a final order of removal “only if . . . the
alien has exhausted all administrative remedies available to
the alien as of right.”). In the agency proceedings, Alanniz
was allowed to argue on the existing record that his 1997
parole constituted an admission, and he never objected to the
fact that the document was not in the record. Alanniz should
not now be allowed to challenge the sufficiency of the record.

    Second, Alanniz overstates Respondent’s responsibility
for producing information. We have held that “[i]n the
removal context, the government bears the burden of
establishing deportability,” but that the “REAL ID Act places
the burden of demonstrating eligibility for cancellation of
                          ALANNIZ V. BARR                               15

removal squarely on the noncitizen.”5 Young v. Holder,
697 F.3d 976, 988–89 (9th Cir. 2012) (en banc), abrogated in
part on other grounds by Moncrieffe v. Holder, 569 U.S. 184
(2013); see also Gutierrez v. Sessions, 887 F.3d 770, 779 (6th
Cir. 2018) (holding that “[o]nce her removability has been
demonstrated, for which the government bears the burden of
proof, . . . it is the applicant for relief who must ‘prov[e] by
a preponderance of the evidence that potential grounds for
mandatory denial of . . . relief’ in fact ‘do not apply’ in her
case.”). The record contains the evidence on which the
government sought Alanniz’s removal. Alanniz does not
allege that the record is incomplete.6 Thus, because it was
Alanniz’s burden to establish his eligibility for cancellation
of removal, he cannot complain that the government failed to
produce the 1997 parole document, which he never requested.

    Third, Alanniz has not shown that the absence of the 1997
parole document from the record was in any way prejudicial.
See Zolotukhin v. Gonzales, 417 F.3d 1073, 1076 (9th Cir.
2005) (“For us to grant the petition for review on due process
grounds, Petitioner must show prejudice, which means that
the outcome of the proceeding may have been affected by the
alleged violation.”) (quotation marks and emphasis omitted).
Alanniz does not contest the evidence in the record that at his


     5
       8 U.S.C. § 1229a(c)(4) states that “[a]n alien applying for relief or
protection from removal has the burden of proof to establish that the
alien—(i) satisfies the applicable eligibility requirements; and (ii) with
respect to any form of relief that is granted in the exercise of discretion,
that the alien merits a favorable exercise of discretion.”
    6
      Section 1229a(b)(4)(C) provides that “a complete record shall be
kept of all testimony and evidence produced at the proceeding.” Alanniz
does not allege that the administrative record does not include all the
evidence that was actually produced.
16                    ALANNIZ V. BARR

2012 hearing his attorney reviewed the parole document and
demurred to Respondent’s statement that it was a Form I-131
application to allow travel. Moreover, Alanniz offers no
suggestion as to how the particular language in the 1997
document would have any impact on his case. Indeed, under
our controlling precedent of Medina-Nunez, it does not matter
what type of parole issued in 1997, because whatever its
nature it does not constitute an admission.

    In sum, even if Alanniz has not forfeited his right to
challenge the absence of the 1997 parole document from the
record, he is not entitled to relief because (a) it was his
responsibility to request the document, which he failed to do,
and (b) the absence of the document was not prejudicial to
Alanniz.

                              III

    Alanniz asserts that the BIA erred in holding that he did
not challenge the IJ’s determination that he was not eligible
for protection under the CAT.            He cites 8 C.F.R.
§ 1208.13(c)(1) as providing that asylum applications filed
after April 1, 1997 “shall also be considered for eligibility for
withholding of removal under the Convention Against
Torture if the applicant requests such consideration or if the
evidence presented by the alien indicates that the alien may
be tortured in the country of removal.” Alanniz claims that
he mentioned the CAT in his brief to the BIA, and that he
need not use precise legal terminology or provide a well-
developed argument to meet the exhaustion requirement.

    The BIA properly found that Alanniz did not challenge
the IJ’s determination that he was ineligible for protection
                          ALANNIZ V. BARR                                17

under the CAT.7 We have held that where an applicant files
a brief before the BIA, “the BIA is entitled to look to the brief
for an explication of the issues that petitioner is presenting to
have reviewed. Petitioner will therefore be deemed to have
exhausted only those issues he raised and argued in his brief
before the BIA.” Abebe v. Mukasey, 554 F.3d 1203, 1208
(9th Cir. 2009) (en banc). A review of Alanniz’s brief to the
BIA confirms that he did not argue that he was entitled to
relief under the CAT.8 Moreover, it does not appear that
Alanniz has proffered any evidence of past torture. Alanniz
has not shown that the BIA erred in concluding that he had
not challenged the IJ’s denial of relief under the CAT.

                                    IV

    Alanniz also argues that the IJ mischaracterized his
proposed social group as “returning Mexicans from the U.S.,”
and that he alleged a narrower group consisting of Mexican
long-term residents of the United States, not Mexicans from
the United States generally. The BIA redefined the group as
“long term residents of the U.S. who have been deported to
Mexico and will be subject to kidnappings and extortion upon
arrival in Mexico.” Alanniz objects that this amounted to
improper fact-finding, which the BIA is not entitled to do,
and contends that this issue should be remanded so that the IJ
can address the social group proposed by Alanniz.

    7
      Alanniz’s reliance on 8 C.F.R. § 1208.31(c) is misplaced. The
regulation addresses the scope of an application for asylum, but does not
allow an applicant to reassert before us an issue he did not raise before the
BIA.
    8
      The CAT was mentioned only twice in Alanniz’s brief to the BIA,
in the introduction and in the conclusion. The brief contained no
argument for relief under the CAT.
18                   ALANNIZ V. BARR

    Respondent concedes that the IJ mischaracterized
Alanniz’s proposed social group as “returning Mexicans from
the United States,” when Alanniz had defined his proposed
group as “long term residents of the U.S. who have been
deported to Mexico and will be subject to kidnappings and
extortion upon arrival in Mexico.” Respondent asserts that
whether a proposed social group constitutes a particular social
group is a question of law, but the cognizability of a putative
social group also contains factual issues, citing Pirir-Boc v.
Holder, 750 F.3d 1077, 1081 (9th Cir. 2014). Respondent
requests a remand of Alanniz’s request for asylum “so that
the agency may conduct a case-specific analysis of the
documentary evidence Mr. Alanniz submitted to the
immigration judge.”

    Because the proposed group as understood by the IJ is
somewhat different from the group proffered by Alanniz, we
accede to the parties’ request and remand this issue to the
agency. Alanniz is entitled to have the IJ first consider the
facts that define his proposed group, and neither the BIA nor
the Ninth Circuit is authorized to undertake the initial fact-
finding necessary to determine the viability of the group. See
INS v. Orlando Ventura, 537 U.S. 12, 16 (2002) (stating the
general rule that “a court of appeals should remand a case to
an agency for decision of a matter that statutes place
primarily in agency hands”); 8 C.F.R. § 1003.1(d)(3)(iv)
(stating that the BIA “will not engage in factfinding in the
course of deciding appeals”).

                              V

   We hold that our acceptance in Medina-Nunez, 788 F.3d
1105, of the BIA’s definition of “admitted in any status” in
Reza-Murillo, 25 I. & N. Dec. at 298–99, compels the
                      ALANNIZ V. BARR                         19

conclusion that Alanniz’s 1997 parole did not constitute an
“admission.” It follows that, because Alanniz was not
“admitted in any status” until his adjustment to LPR in 2000,
and because he was convicted for being under the influence
of cocaine in 2006, he had not obtained the requisite seven
years of continuous residency in the United States to be
eligible for cancellation of removal under 8 U.S.C. §1229b.
The BIA properly determined that Alanniz is not eligible for
cancellation of removal.

    To the extent that Alanniz’s failure to object before the IJ
or the BIA to the absence of the 1997 parole document from
the record does not constitute a forfeiture of his right to raise
the issue, his objection is not meritorious. Requesting the
production of the document was part of his burden to
demonstrate eligibility for cancellation of removal.
Moreover, Alanniz has failed to show any prejudice from the
absence of the parole document because the 1997 parole did
not constitute an “admission” regardless of the nature of the
parole. We also hold that the BIA properly determined that
Alanniz’s brief to the BIA did not challenge the IJ’s denial of
relief under the CAT. See Abebe, 554 F.3d at 1208.

    Finally, we accede to the parties’ request to remand
Alanniz’s asylum claim to the agency to allow an IJ to
undertake the initial fact-finding necessary to determine the
viability of Alanniz’s proposed group, as defined by Alanniz.

    Alanniz’s challenge to the pretermission of his application
for cancellation of removal is DENIED and his asylum
application is REMANDED for further fact-finding. Each
side shall bear its own costs.